Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention as a whole, considering all claim elements both individually and in combination, is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
As summarized in the 2019 Patent Subject Matter Eligibility Guidance, subject matter eligibility is determined based on a Two-Part Analysis for Judicial Exceptions.  In Step 1, it must be determined whether the claimed invention is directed to a process, machine, manufacture or composition of matter.  The instant application includes claims concerning a synchronization server or gaming device (i.e., a machine) in claims 1-16, and a method (i.e., a process) in claims 17-20.
In Prong 1 of Step 2A, it must be determined whether the claimed invention recites an Abstract Idea, Law of Nature or a Natural Phenomenon.
In particular exemplary presented claim 1 includes the following underlined claim elements:
1. A synchronization server, comprising: 
a data port that interfaces with a network used for communication with gaming devices; 
a processor coupled with the data port; and 
a computer-readable storage medium, coupled with the processor and comprising instructions stored thereon that are executable by the processor, wherein the instructions comprise instructions that: 
process data signals received at the data port and identify a particular occurrence of an event based on processing the data signals; 
generate an excitement message based on the particular occurrence of the event, wherein the excitement message contains a start time; 
select a cluster of gaming devices from among a plurality of gaming devices based on the data signals received at the data port, wherein the cluster of gaming devices have substantially synchronized clocks; and
transmit the excitement message to the cluster of gaming devices, wherein the start time defines a time at which each gaming device in the cluster gaming devices are to perform an action thereby enabling processors of the cluster of gaming devices to reference a local clock and automatically perform a substantially synchronized animation based on receiving the excitement message.
The claim elements underlined above, concern Mental Processes capable of being performed in the human mind including observation, evaluation and judgement as well as Certain Methods of Organizing Human Activity including commercial interactions of marketing and advertising and managing personal behavior or interactions governed by a set of rules or instructions.
As the exemplary claim recites an Abstract Idea, Law of Nature or a Natural Phenomenon it is further considered under Prong 2 of Step 2A to determine if the claim recites additional elements that would integrate the judicial exception into a practical application.  Wherein the practical applications are set forth by MPEP §2106.05(a-c,e) are broadly directed to: the improvement in technology, use of a particular machine and applying or using the judicial exception in a meaningful way beyond generally linking the use thereof to a technology environment.  Limitations that explicitly do not support the integration of the judicial exception in to a practical application are defined by MPEP 2106.05(f-h) and include merely using a computer to implement the abstract idea, insignificant extra solution activity, and  generally linking the use of the judicial exception to a particular technology environment or field of use.
With respect to the above the claimed invention is not integrated into a practical application because it does not meet the criteria of MPEP §2106.05(a-c,e) and although it is performed on a server, a data port/network, gaming devices, processors, and a storage medium it is not directed to a particular machine because the hardware elements are not linked to a specific device/machine and would reasonable include other networked devices such as generic computers,  smart phones, game consoles, and the like.  Accordingly, the claims limitations are not indicative of the integration of the identified judicial exception into a practical application, and the consideration of patent eligibility continues to step 2B.

Step 2B requires that if the claim encompasses a judicially recognized exception, it must be determined whether the claimed invention recites additional elements that amount to significantly more than the judicial exception.  The additional element(s) or combination of elements in the claim(s) other than the abstract idea(s) per se including a server, a data port/network, gaming devices, processors, and a storage medium amount(s) to no more than: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structures that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry per the applicant’s description (Applicant’s Specification Paragraphs [0002], [0021], [0115], [0117], [0120]-[0122]). Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  
Accordingly, as presented the claimed invention when considered as a whole amounts to the mere instructions to implement an abstract idea [i.e. software or equivalent process steps] on a generic computer [i.e. controller or processor] without causing the improvement of the generic computer or another technology field.
The applicant’s specification is further noted as supporting the above rejection wherein neither the abstract idea nor the associated generic computer structure as claimed are disclosed as improving another technological field, improvements to the function of the computer itself, or meaningfully linking the use of an abstract idea to a particular technological environment (Applicant’s Specification Paragraphs [0002], [0021], [0115], [0117], [0120]-[0122]).  In particular the applicant’s specification only contains computing elements which are conventional and generally widely known in the field of the invention described, and accordingly their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art per the requirements of 37 CFR 1.71.  Were these elements of the applicant’s invention to be presented in the future as non-conventional and non-generic involvement of a computing structure, such would stand at odds with the disclosure of the applicant's invention as found in their specification as originally filed.
“[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implemen[t]’ an abstract idea ‘on . . .a computer,’ . . . that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132S. Ct. at 1301). In this case, the claims recite a generic computer implementation of the covered abstract idea.
  The remaining presented claims 2-20 either incorporate through claim dependency or separately present substantially similar abstract concepts as noted with reflection to exemplary claim 1 above and therefore are similarly directed to or otherwise include abstract ideas.
Therefore, the listed claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 9, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Czubak et al (US 10,580,259) in view of Munakata et al (US 2016/0001178).


Claim 1: The combination of Czubak & Munakata teaches a synchronization server, comprising: 
a data port that interfaces with a network used for communication with gaming devices(Czubak Figure 3; Col 10:22-51);
 a processor coupled with the data port (Czubak Figure 3; Col 10:31-37); and 
a computer-readable storage medium, coupled with the processor and comprising instructions stored thereon that are executable by the processor(Czubak Col 11:65-12:7), wherein the instructions comprise instructions that: 
process data signals received at the data port and identify a particular occurrence of an event based on processing the data signals (Czubak Col 11:45-12:7, 12:66-14:12);
generate an excitement message based on the particular occurrence of the event (Czubak Col 14:13-25) wherein the excitement message contains a start time(Munakata Paragraphs [0006], [0017]);
select a cluster of gaming devices from among a plurality of gaming devices based on the data signals received at the data port, wherein the cluster of gaming devices have substantially synchronized clocks (-Wherein gaming devices maybe cluster based on idle state and/or relative position- Munakata Paragraphs [0006], [0007], [0017], [0018], [0205], [0206];  Figures 153, 160, 161, 163, 164); and
transmit the excitement message to the cluster of gaming devices, wherein the start time defines a time at which each gaming device in the cluster of gaming devices are to perform an action thereby enabling processors of the cluster of gaming devices to reference a local clock and automatically perform a substantially synchronized animation based on receiving the excitement message(Czubak Col 14:13-25; 19:41-59; Figure 3; Munakata Paragraphs [0006], [0007], [0017], [0018] Figures 153, 160, 161).
Czubak teaches the invention including the presentation of various excitement messages at gaming machines as provided herein above.  While Czubak is silent regarding the transmission of a defined start time such that a plurality of gaming machines automatically preforms a substantially synchronized animation with use of substantially synchronized clocks , in an analogous invention Munakata teaches that these features were known at the time of invention (Munakata Paragraphs [0006], [0007], [0017], [0018]; Figures 153, 160, 161).  It would have been obvious to one of ordinary skill in the art before the applicant’s earliest effective filing date to have utilized the synchronization features of Munakata to enable the coordinated display of game information in the prior art of Czubak and provided the presentation of information to players in a fair and/or shared manner. 


Claim 2: The combination of Czubak & Munakata teaches the synchronization server of claim 1, wherein substantially synchronized animation is performed at the cluster of gaming devices according to the start time and wherein each gaming device in the cluster of gaming devices comprise substantially synchronized clocks (Munakata Paragraphs [0006], [0017] Figures 153, 160, 161, 162).

Claim 6: The combination of Czubak & Munakata teaches the synchronization server of claim 1, wherein the event comprises a sporting event, wherein the data signals are received from a sports wagering management server, and wherein the instructions further comprise instructions that: 
determine a mood associated with the sporting event and enable the excitement message to be generated based on the mood associated with the sporting event.(-wherein the system detects the mood through identifying increased posts tweets or the like concerning defined event outcomes- Czubak Col 13:28-37).

Claim 9: The combination of Czubak & Munakata teaches the synchronization server of claim 1, wherein the action performed by the cluster of gaming device includes an audible action and a visible action (Czubak Col 9:8-36).  

Claim 10: The combination of Czubak & Munakata teaches a gaming device, comprising: 
a network synchronized clock(Munakata Paragraphs [0006], [0007], [0017], [0018] Figures 153, 160, 161);
a data port that interfaces with a network(Czubak Figures 2 & 3; Col 10:22-51); 
an output device(Czubak Figure 3; Elm 16, 18, 40, 48, 50); 
a processor coupled with the data port and the output device(Czubak Figure 2; Elm 12); and   
a computer-readable storage medium, coupled with the processor and comprising instructions stored thereon that are executable by the processor, (Czubak Figure 2; Elm 14) wherein the instructions comprise instructions that: 
receive an excitement message via the data port, wherein the excitement message identifies an action for the gaming device to perform with the output device and a time at which to perform the action in synchronization with a plurality of gaming devices belonging to a selected cluster of gaming devices, and wherein the excitement message correlates the action to a particular occurrence of an event(Czubak Col 9:8-36; 14:13-25; 19:41-59 & Munakata Paragraphs [0006], [0017] Figures 153, 160, 161); and 
cause the output device to automatically perform the action at the time based on the processor refernceing the network-synchronized clock(Czubak Col 9:8-36; 14:13-25; 19:41-59 & Munakata Paragraphs [0006], [0007], [0017], [0018]; Figures 153, 160, 161).
Czubak teaches the invention including the presentation of various excitement messages at gaming machines as provided herein above.  While Czubak is silent regarding the plurality of gaming machines automatically preform a substantially synchronized action with the use of network synchronized clocks , in an analogous invention Munakata teaches that these features were known at the time of invention (-Wherein gaming devices maybe cluster based on idle state and/or relative position- Munakata Paragraphs [0006], [0007], [0017], [0018], [0205], [0206];  Figures 153, 160, 161, 163, 164).  It would have been obvious to one of ordinary skill in the art before the applicant’s earliest effective filing date to have utilized the synchronization features of Munakata to enable the coordinated display of game information in the prior art of Czubak and provided the presentation of information to players in a fair and/or shared manner. 
.  

Claim 17: The combination of Czubak & Munakata teaches a method, comprising: 
receiving, at a processor, a data stream(Czubak Col 11:45-12:7, 12:66-14:12); 
processing, with the processor, the data stream and identifying a particular occurrence of an event based on processing the data stream(Czubak Col 11:45-12:7, 12:66-14:12); 
generating, with the processor, an excitement message based on the particular occurrence of the event(Czubak Col 14:13-25) wherein the excitement message contains a start time(Munakata Paragraphs [0006], [0017]); 
selecting with the processor, a cluster of gaming devices from among a plurality of gaming devices based on pcoessing the data stream, wherein the cluster of gaming devices have substantially synchronized clocks (-Wherein gaming devices maybe cluster based on idle state and/or relative position- Munakata Paragraphs [0006], [0007], [0017], [0018], [0205], [0206];  Figures 153, 160, 161, 163, 164); and
transmitting, via a data port in communication with the processor, the excitement message to the cluster of gaming devices having substantially synchronized clocks, wherein the start time defines a time at which each gaming device in the cluster of gaming devices are to perform an action thereby enabling processors of the cluster of gaming devices to reference a local clock and automatically perform a substantially synchronized animation based on receiving the excitement message (Czubak Col 14:13-25; 19:41-59; Figure 3; -Wherein gaming devices maybe cluster based on idle state and/or relative position- Munakata Paragraphs [0006], [0007], [0017], [0018], [0205], [0206];  Figures 153, 160, 161, 163, 164).
Czubak teaches the invention including the presentation of various excitement messages at gaming machines as provided herein above.  While Czubak is silent regarding the transmission of a defined start time such that a plurality of gaming machines automatically preform a substantially synchronized animation with use of substantially synchronized clocks , in an analogous invention Munakata teaches that these features were known at the time of invention (Munakata Paragraphs [0006], [0007], [0017], [0018]; Figures 153, 160, 161).  It would have been obvious to one of ordinary skill in the art before the applicant’s earliest effective filing date to have utilized the synchronization features of Munakata to enable the coordinated display of game information in the prior art of Czubak and provided the presentation of information to players in a fair and/or shared manner. 


Claims 3, 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Czubak et al (US 10,580,259) in view of Munakata et al (US 2016/0001178).as applied to at least claims 1, 2, 6, 9, 10, and 17  above, and further in view of Pryzby(US 2006/0009285).

Claim 3: The combination of Czubak, Munakata. & Pryzby teaches the synchronization server of claim 2, wherein the excitement message comprises a list of possible actions to be performed by each gaming device in the cluster of gaming devices, wherein the list of possible actions correlates an output device type with an action type, and wherein each gaming device in the cluster of gaming devices performs the action based on output devices included in the gaming device that are listed as part of the output device type in the list of possible actions (Pryzby Abstract; Paragraphs [0035]-[0036], [0070]-[0072]). 
The combination of Czubak & Munakata teaches the invention including the presentation of various excitement messages as provided herein above.  While the combination of Czubak & Munakata is silent regarding the performance of differing actions from a list of predefined action responsive to the excitement message and based on the output devices present at the gaming machine, in an analogous invention Pryzby teaches that this features was known at the time of invention (Pryzby Abstract; Paragraphs [0035]-[0036], [0070]-[0072]).  It would have been obvious to one of ordinary skill in the art before the applicant’s earliest effective filing date to have utilized different excitement messages particularly adapted to the gaming machines in order to ensure excitement messages of Czubak & Munakata were compatibility with gaming machines from different vendors, types, and/or themes as taught by Pryzby (Pryzby Abstract; Paragraphs [0055]). 

Claim 4: The combination of Czubak, Munakata. & Pryzby teaches the synchronization server of claim 2, wherein the instructions further comprise instructions that: 
determine output devices included in each gaming device in the cluster of gaming devices; and 
modify the excitement message with specific action types for each of the plurality of gaming devices that are based on the determined output devices included in each gaming device in the cluster of gaming devices (-the transmission of machine specific messages by Pryzby is understood to implicitly require the identification of the game vendor and type to ensure the communication of the appropriate message- Pryzby Abstract; Paragraphs [0035]-[0036], [0070]-[0072]).

Claim 11: The combination of Czubak, Munakata. & Pryzby teaches the gaming device of claim 10, wherein the instructions further comprise instructions that: 
detect an occurrence of an additional event at the gaming device(Pryzby Abstract; Paragraphs [0061]-[0064]); 
that generate an additional excitement message based on the occurrence of the additional event(-providing for the detection of various different types of events- Pryzby Abstract; Paragraphs [0061]-[0064]); and 
that transmit the additional excitement message to another gaming device thereby enabling the another gaming device in the selected cluster of gamign devices to perform an additional action based on receiving the additional excitement message(-providing for various outcomes at other machines responsive to the detection of the events at a first machine- Pryzby Abstract; Paragraphs [0061]-[0064]).  


Claim 18: The combination of Czubak, Munakata. & Pryzby teaches the method of claim 17, further comprising: 
determining output devices included in each gaming device in the cluster of gaming devices; and 
generating the excitement message with specific action types for each gaming device in the cluster of gaming devices that are based on the determined output devices included in each gaming device in the cluster of gaming devices(-the transmission of machine specific messages by Pryzby is understood to implicitly require the identification of the game vendor and type to ensure the communication of the appropriate message- Pryzby Abstract; Paragraphs [0035]-[0036], [0070]-[0072]).  

Claims 5, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Czubak et al (US 10,580,259) in view of Munakata et al (US 2016/0001178).further in view of Pryzby(US 2006/0009285) as applied to at least claims 3, 4, 11, and 18 above, and in yet further in view of LeMay et al (US 2007/0243925)

Claim 5: The Combination of Czubak, Munakata, Pryzby, & LeMay teaches the synchronization server of claim 1, wherein the event comprises a player presenting a winning ticket to another gaming device that is connected to the network and wherein the instructions further comprise instructions that: 
determine a win level associated with the winning ticket and enable the excitement message to be generated based on the win level associated with the winning ticket (Pryzby Paragraphs [0060]-[0061] & LeMay Paragraph [0261]).  
The combination of Czubak & Pryzby teach the invention including awarding and celebrating different types and levels  of player wins (Pryzby Paragraphs [0060]-[0061]).  While the combination of Czubak & Pryzby teach wins associated with the presentation of tickets, in an analogous invention Lemay teaches that this feature was known before the earliest effective filing date (LeMay Paragraph [0261]).  It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have included redemption of a winning ticket as taught by LeMay as an alternative type of winning event in the combination of Czubak, Munakata, & Pryzby, in order to supplement the excitement of ticket wins and encourage game play as taught by Pryzby (Pryzby Paragraph [0053]).

Claim 12: The Combination of Czubak, Munakata, Pryzby, & LeMay teaches the gaming device of claim 11, wherein the additional event comprises a player presenting a winning ticket to the gaming device(Pryzby Paragraphs [0060]-[0061] & LeMay Paragraph [0261]).  

Claim 13: The Combination of Czubak, Munakata, Pryzby, & LeMay teaches the gaming device of claim 12, wherein the additional excitement message comprises an indication of a win level associated with the winning ticket and instructions that specify the additional action based on the win level(Pryzby Paragraphs [0060]-[0061]).  

Claim 14: The Combination of Czubak, Munakata, Pryzby, & LeMay teaches the gaming device of claim 13, wherein the additional excitement message is transmitted to the cluster of other gaming devices via the data port and causes the cluster of gaming devices to perform the additional action with a defined synchronization(-providing for various outcomes at other machines responsive to the detection of the events at a first machine- Pryzby Abstract; Paragraphs [0030], [0060] & -actions are performed according to live event occurrences- Czubak Col 13:4-27).


Claims 7 and 8, are rejected under 35 U.S.C. 103 as being unpatentable over Czubak et al (US 10,580,259) in view of Munakata et al (US 2016/0001178). as applied to at least claims 1, 2, 6, 9, 10, and 17  above, and further in view of Barden (US 2008/0228511).

Claim 7: The combination of Czubak, Munakata, & Barden teach the synchronization server of claim 6, wherein the instructions that determine the mood associated with the sporting event are further configured to determine a rooting preference associated with a group of players in proximity with the cluster of gaming devices and enable the excitement message to be generated based on the rooting preference associated with the group of players in proximity with the cluster of gaming devices(Barden Paragraphs [0028]-[0032], [0039]). 
The combination of Czubak & Munakata teaches the invention including the presentation of various excitement messages as provided herein above.  While the combination of Czubak & Munakata is silent regarding the rooting preference of the players, in an analogous invention Barden teaches that this features was known at the time of invention (Barden Paragraphs [0028]-[0032], [0039]).  It would have been obvious to one of ordinary skill in the art before the applicant’s earliest effective filing date to have utilized the analysis of players past actions to determine their rooting preference or favorite teams and players in the combination of Czubak & Munakata in order to select which sporting event to use for a player when multiple live sporting event are occurring (Czubak Col 19:4-19)

Claim 8: The combination of Czubak, Munakata, & Barden teach the synchronization server of claim 7, wherein the rooting preference associated with the group of players in proximity with the cluster of gaming devices is determined, at least in part, based on a determination of wagers placed by the group of players in proximity with the cluster of gaming devices on the sporting event (Barden Paragraphs [0028]-[0032], [0039]).

Claims 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Czubak et al (US 10,580,259) in view of Munakata et al (US 2016/0001178) further in view of Pryzby(US 2006/0009285) as applied to at least claims 3, 4, 11, and 18 above, and in yet further in view of Barden (US 208/0228511).

Claim 15: The combination of Czubak, Pryzby, Munakata , & Barden teach the gaming device of claim 11, wherein the instructions further comprise a set of instructions:
that receive a wager from a player for a sporting event(-conditioning sports award on the wager based play of a primary game & Czubak Col 11:45-64, 13:4-19; Barden Paragraphs [0028]-[0032], [0039]); 
that determine a rooting preference for the player based on the wager received from the player for the sporting event (Barden Paragraphs [0028]-[0032], [0039]); and 
that customize the action performed by the output device based on the determined rooting preference for the player(-as combined- Czubak Col 19:4-19; Pryzby Paragraph [0060])
The combination of Czubak, Munakata & Pryzby teaches the invention including the presentation of various excitement messages as provided herein above.  While the combination of Czubak, Munakata, & Pryzby is silent regarding the rooting preference of the players, in an analogous invention Barden teaches that this features was known at the time of invention (Barden Paragraphs [0028]-[0032], [0039]).  It would have been obvious to one of ordinary skill in the art before the applicant’s earliest effective filing date to have utilized the analysis of players past actions to determine their rooting preference or favorite teams and players in the invention as taught by Barden in the combination of Czubak, Munakata, & Pryzby in order to select which sporting event to use for a player when multiple live sporting event are occurring (Czubak Col 19:4-19) and/or enable the display event to match the favorite team colors (Pryzby Paragraph [0060])

Claim 16: The combination of Czubak, Munakata , Pryzby, & Barden teach the gaming device of claim 15, wherein the action is performed at the time such that the gaming device and the plurality of other gaming devices produce a synchronized animation (-providing for various outcomes at other machines responsive to the detection of the events at a first machine- Pryzby Abstract; Paragraphs [0030], [0060] & Munakata Paragraphs [0006], [0017]; Figures 161))..  

Response to Arguments
Applicant's arguments filed May 9th , 2021 have been fully considered but they are not persuasive. 
Commencing on page 9 the applicant proposes that the claimed invention is patent eligible under step 2A because the claims are now proposed to recite features concerning the dynamic formation of cluster of gaming machines and the applicant proposes that this feature would place the claimed invention in a technical realm that would be removed from the field of organizing human activity,
Responsive to the preceding, it is respectfully noted that under step 2A, it is determined whether the claimed invention recites an Abstract Idea, Law of Nature or a Natural Phenomenon and if the claim recites additional non-abstract elements that would integrate the judicial exception into a practical application.  In the instant case while the pending claims the additional non-abstract elements are not sufficient to integrate the judicial exception into a practical application for the reasons set forth in the rejection presented above. 
Insomuch as the claim amendments now describe a cluster of game machines, the claims are not limited to the dynamic assignment of the same as proposed by the applicant’s arguments and instead only speaks to the determination of these cluster responsive to the reception of a data signal.  It is further noted that the applicant’s specification speaks to the assignment of clusters based on physical banks of devices or the moods or preferences of player proximate to the cluster (Applicant’s Specification Paragraphs [0075], [0079]) and accordingly does not require the dynamic assignment as argued but instead allows for the assignment of clusters based the prior placement of  ageing machine.  Accordingly, it is respectfully noted that the argued feature concerning the dynamic is not reflected in the claim language as argued presently.  Additionally it is respectfully no immediately clear how the dynamic assignment of gaming devices if it were to be fairly reflected in the claims would define a technical feature of the claimed invention and not instead relate to the Mental Processes capable of being performed in the human mind including  observation, evaluation and judgement as well as Certain Methods of Organizing Human Activity including commercial interactions of marketing and advertising and managing personal behavior or interactions governed by a set of rules or instructions.
While it is noted that these steps are performed on a computer they do not make use of a particular machine (MPEP 2106.05(b) or improve the functioning of a computer (MPEP 2106.05(a) but instead appear to use the same only as a tool in a manner that is not sufficient to support the presence of patent eligible subject matter as proposed (MPEP 2106.05(f)).

Continuing on pages 9 and 10 the applicant proposes that the claimed invention is patent eligible under step 2B because the claimed invention is integrated into a practical application by providing a solution for machine synchronization wherein the applicant presents that paragraphs [0024]-[0026] and [0078] of the application as filed describe the feature of synchronization as a known technical problem.
Responsive to the preceding, and review of the cited portions of the applicant’s specification, it is respectfully noted that the applicant’s describes various manners of synchronizing gaming device outputs but does not discuss the same as a technological problem as now characterized.  Similarly, while the specification describes features including the dynamic and static assignment of clusters, these features are not described in the context of the applicant’s specification as addressing a particular technical problem as now proposed. Proposed solution to technical problems that do not depart from the routine and conventional sequence of events are not sufficient to support the presence of a technical solution as proposed Intellectual Ventures I LLC  v. Capital One Bank (USA) 792 F.3d 1363, 115 U.S.P.Q.2d 1636 (Fed. Cir. 2015).  Additionally, the instructing of a cluster of machines to display content according to a set time for presentation merely utilizes the underlying computers a tool to perform the abstract idea that would not fairly improve the functionality of the underlying technology or support patent eligibility as proposed (See MPEP 2106.05(a) 2106.05(f)). 

Continuing on pages 10 through 13, the applicant proposes that prior art references of Czubak, Munakata, and/or Pryzby do not teach selecting and synchronizing event dependent actions across a dynamically selected cluster of machines.  The applicant further proposes that the dependent claims should be allowable based on the incorporation of the same features through claim dependency.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant application, and regarding the combinations of Czubak & Munakata and Czubak, Munakata, & Pryzby, the rejection as presented herein above notes that event triggered actions at gaming machines are taught by the prior art of Czubak, while actions including the use of synchronized clocks in a dynamically chosen clusters of networked gaming machines(According to at least the use of the same(Munakata Paragraphs [205], [206])  to present synchronous displays at a plurality of gaming machines is taught by the reference of Munakata (Munakata Figures 160 & 161).  The rejection further presents that when considered in combination it would have been obvious to have modified the analogous prior art teachings of Czubak in view of the teaches of Munakata to provide the invention as particularly claimed in at least claims 1, 2, 6, 9, 10, and 17 and including the synchronization of actions across a plurality of machines responsive to an event and utilizing network synchronized clocks.
As the limitation of the independent claims remain rejected as presented herein above argument concerning the proposed allowability of the dependent claims based on the incorporation of features from the independent claims is respectfully non-persuasive.
In view of the preceding the rejection of claims is respectfully maintained as presented herein above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MOSSER whose telephone number is (571)272-4451.  The examiner can normally be reached on M-F 6:45-3:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.E.M/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715